Order, Supreme Court, New York County (Judith J. Gische, J.), entered March 12, 2003, which, in postjudgment proceedings in an action for divorce, insofar as appealed from, denied plaintiffs motion for counsel and expert fees, unanimously affirmed, with costs.
Plaintiffs request for counsel and expert fees pursuant to Domestic Relations Law § 237, based upon defendant’s allegedly obstructive litigation conduct, was properly denied on the ground that the divorce judgment put the parties in financial parity and made each a multimillionaire (see Silverman v Silverman, 304 AD2d 41, 47-49 [2003]). Under the circumstances, plaintiffs remedy was to seek, as she alternatively did, counsel and expert fees as a form of sanction under 22 NYCRR part 130 (see id.). Such a sanction was properly denied upon findings, amply supported by the record, that defendant’s conduct, including his invocation of the Fifth Amendment privilege against self-incrimination (cf. Matter of County of Orange v Rodriguez, 283 AD2d 494 [2001]), was not frivolous. We have considered plaintiffs other arguments and find them unavailing. Concur— Buckley, P.J., Nardelli, Andrias, Saxe and Lerner, JJ.